DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 6/30/2022 has been entered.

Claims 1-25 are presented for examination. Claims 1, 9, 16, 21 and 24-25 have been amended.
Applicant’s amendments and replies to the claims have overcome 112 rejections previously set forth in the Final Office Action mailed 3/31/2022.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding to Claim 1, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is a system claim and describes a tracking system that comprises mental processes (i.e., concepts performed in the human mind or a human using a pen and paper including an observation, evolution, judgment, opinion) and mathematical calculations. Both of mental processes and mathematical calculations have been found by the courts to be abstract. The limitations “generate a number of credits for a producing compute building block”, “analyze one or more returned credits to determine whether the one or more returned credits originate from the producing compute building block or a consuming compute building block”, “send the multiplied number of the one or more returned credits” and “cause the consuming compute building blocks to execute instructions, corresponding to the multi-consumer data streams, to read available in the buffer based on the multiplied number of the one or more returned credits” are mental process performed in the human mind or a human using a pen and paper (human mind or a human can use pen and paper to generate the claimed “a number of credits”; human mind or a human can use pen and paper to analyze the returned credits to determine the origin of the returned credits; human mind or a human can use pen and paper to send some data or information like the claimed multiplied number of the one or more returned credits; “cause” limitation can be interpreted as scheduling of resource that is considered as being performed in the human mind or with the aid of pen and paper). The limitation “when the one or more returned credits originate from the producing compute building block, multiply a number of the one or more returned credits by a first factor, the first factor indicative of a number of consuming compute building blocks identified in the configuration information” is mathematical calculations to perform multiplication operation on two parameter values, i.e., claimed returned credits and claimed first factor. Thereby, Claim 1 recites abstract idea at Prong one of step 2A of 2019 PEG.

The additional limitations other than the abstract idea at Claim 1 are “a credit generator”, “a producing compute building block”, “a source identifier”, “a consuming compute building block” (including “consuming compute building blocks”), “a duplicator” and “a communication processor” are merely use computer and/or computing components as a tool to perform the abstract idea of Claim 1 explained above. The additional limitations “to facilitate multi-consumer data streams between the producing compute building block and the consuming compute building blocks” is merely generally linking the use of the judicial expectation to the particular technological environment or field of use related to a producer-consumer system for writing and reading data at memory. In this way, none of the additional limitations indicative of integration the abstract into a practical application. Thereby, the claim is directed to abstract idea at step 2A analysis of 2019 PEG.
Note: the limitation “the configuration information including characteristics of a buffer” is the detail content of the abstract idea of “generate a number of credits for a producing compute building block”, it is still part of the abstract idea.

For step 2B analysis of 2019 PEG, the other additional limitations like “a credit generator”, “a producing compute building block”, “a source identifier”, “a consuming compute building block” (including “consuming compute building blocks”), “a duplicator” and “a communication processor” are merely use computer and/or computing components as a tool to perform the abstract idea of Claim 1 explained above, and thus those additional limitations are not indicative of an inventive concept.

For additional limitation like “to facilitate multi-consumer data streams between the producing compute building block and the consuming compute building blocks ”is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The followings are some evidences to show such well-understood, routine, conventional activities.

Fig. 5, lines 36-38 of col. 10 and lines 39-45 of col. 11 from Mrazek et al. (US 9367487 B1. This reference was cited at the previous office action mailed by 11/09/2021) discloses: there is a producer credit for a producer component indicating the number of spaces/slots of memory for the producer to be wrote and a consumer credit for a consumer component indicating the number of spaces/slots of memory for the consumer to be read. In addition, lines 62-64 of col. 14, lines 35-39 of col. 18 and lines 36-40 of col. 22 disclose feature of the consumer side would receive credits from the producer side to facilitate multi-consumer data streams between the producer side and consumer side.
 [0025] from Nalluri et al. (US 20140160138 A1. This reference was cited at the previous office action mailed by 11/09/2021) discloses concepts of source engine use credits information to indicate the number of slot/space that the source engine available to send to the target engine. The system of Nalluri et al. needs to send the consumer credit to the consumer side, then it facilitates multi-consumer data streams between the producer component of the source engine and multiple consumer components of the target engine in a computing device, such as, see “As a result, there may be multiple producers and consumers messaging each other using semaphore signaling” from [0031].
[0024] from Goh et al. (US 20070174344 A1) discloses: a controller to perform step of exchanging credit in response to every transaction between a producer and a consumer to facilitate multi-consumer data streams between the producer side and consumer side.
Fig. 2 and lines 26-46 of col. 5 from Lan et al. (US 8321869 B1) discloses: semaphore manager makes semaphores available to read agent and write agent to facilitate multi-consumer data streams between the producer side and consumer side.
In this way, none of the additional limitations are indicative of an inventive concept at step 2B analysis of 2019 PEG.
Thereby, Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 2-8 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
In addition, for each of Claims 2 and 7-8, the limitations are merely further explaining what the produce compute building block is doing and the definition of configuration information. Such limitations do not change the nature of the abstract idea or related other additional limitations. Thereby, Claims 2 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Similar to Claim 1, Claim 3 further recites generating/modifying a single producer credit based on mental processes (i.e., evaluation or judgment of “the source identifier identifies the returned credit originates from the computing compute building block”) that is considered as abstract idea. The additional limitation “an aggregator” is merely use computer and computing devices/resources as a tool to perform the abstract idea of Claim 3 explained above which is neither indicative of integration the abstract into a practical application nor indicative of an inventive concept. Thereby, Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

For Claim 4, Claim 4 further recites mental process (i.e., evaluation or judgement of “query a computer to determine when to combine the multiple returned credits into a single producer credit”) and mathematical concepts (i.e., “the counter is to increment”). Both of mental process and mathematical concepts have been found by the courts to be abstract. The additional limitation “the aggregator” is merely use computer and computing devices/resources as a tool to perform the abstract idea of Claim 4 explained above which is neither indicative of integration the abstract into a practical application nor indicative of an inventive concept. Thereby, Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

For Claim 5, the limitations are merely further explaining what the produce compute building block is doing. Such limitations do not change the nature of the abstract idea or related other additional limitations. Thereby, Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

For claim 6, similar to Claim 1, the additional limitation “send a credit to each of the number of consuming compute building blocks” from Claim 6 is merely data gathering which is adding insignificant extra-solution activity to the judicial exception and simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Thereby, Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Figs. 5-6 and lines 28-30 of col. 16 from Mrazek et al. (US Patent 9367487 B1. This reference was cited at the previous office action) discloses: the credit producer 524 transmits the received credit to the credit consumer 512 and the destination counter 510 in the source credit interface 502 via the credit path 526
Fig. 4 and [0078] from SEO (US PGPUB 20170177491 A1. This reference was cited at the previous office action) discloses: the source module sends a credit to the target module.

Regarding to Claim 9, Claim 9 is a product claim recites same processes as the system Claim 1, and thus Claim 9 also recites abstract idea has been found by the courts. Except for the similar additional limitations explained by the rejection of Claim 1 above, the other additional limitations from Claim 9 like “a non-transitory computer readable storage medium” is merely use a computer or computing device as a tool to perform the abstract idea. Thereby, similar to Claim 1, Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 10-15 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, each of Claims 10-15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more based on the same reasons set forth in the corresponding rejection of Claim 2-6 and 8 above respectively.

Regarding to Claim 16, Claim 16 is a method claim recites same processes as the system Claim 1, and thus Claim 16 also recites abstract idea has been found by the courts. There is no other additional other limitations as explained at the rejection of Claim 1 above for Claim 16. Thereby, similar to Claim 1, Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 17-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, each of Claims 17-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more based on the same reasons set forth in the corresponding rejection of Claim 3-6 above respectively.

Regarding to Claim 21, Claim 21 is rejected under the same reason set forth in the rejection of Claim 1 above.
Claims 22-25 are rejected for failing to cure the deficiency from their respective parent claim by dependency. In addition, each of Claims 22-25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more based on the same reasons set forth in the corresponding rejection of Claim 3-6 above respectively.

Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action. The allowable claim limitations for Claim 1 as example are “a source identifier to analyze one or more returned credits to determine whether the one or more returned credits originate from the producing compute building block or a consuming compute building block; and a duplicator to, when the one or more returned credits originate from the producing compute building block, multiply a number of the one or more returned credits by a first factor, the first factor indicative of a number of consuming compute building blocks identified in the configuration information”.

As explained at the previous office action mailed by 11/9/2021, none of the recorded references alone or in combination would disclose the concept of determining the returned credit is returned from a producer side, i.e., the returned credit is a producer credit, in response to such determination, performing a multiplication operation to generate another numbers of credit value, wherein the numbers of credit value is determined based on the number of corresponding consumers of the producer which returned the returned credit. Some of the references above alone or in combination only discloses generating number of replicas of credits or semaphores for the producer or generate numbers of credit value in order to sending those numbers of credits to associated consumers in order to make each of the associated consumers would have a corresponding credit or semaphore that indicates available space/slot/buffer to read. However, such generation is not performed in response to the producer to return a credit and determining the obtained returned credit to be returned from the producer side instead of from the consumer side.

Response to Arguments
Applicant’s arguments, filled 5/31/2022, with respect to rejections of Claims 1-25 under 35 U.S.C. 101 have been full considered but they are not persuasive.

Applicant’s arguments at pages 11-12 are summarized as the following:
For amended Claim 1, “claim 1 presented herein does not recites a mental process that can be practically performed in the human mind, and also does not recite ‘any method of organizing human activity, such as fundamental economic concept or managing interactions between people’ or any ‘mathematical relationship, formula, or calculation’” (see 1st paragraph of page 11 from the Remarks).
For amended Claim 1, “even if it had” been identified “a proper judicial exception”, “claim 1 provides a practical application of any judicial exception in a manner that imposes a meaningful limitation on any such judicial exception”. “The claimed communication processor is structured to implement a practical solution to the problem of writing a data stream for multiple different consumer nodes to consume. For example, in computing devices with multiple consumer node that generate multi-consumer data streams, it can be difficult to configure/compile a graph to perform a workload because not all of the consumer nodes will execute synchronously. The claimed credit generator implements a practical solution to this problem of computing devices with multiple consumer nodes attempting to seamlessly perform a workload. While claim 1 offers an unmistakably practical application of technology, it also provides no risk whatsoever of pre-empting the use of any judicial exception. Rather, it is unambiguously limited to a practical application of technology that provides a meaningful limit on any judicial that could be imagined as present, and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception. As such, the claim is not directed to a judicial exception and is patent eligible at Prong Two of Revised Step 2A” (see last paragraph of page 11 and 1st paragraph of page 12 from the Remarks).
The examiner respectively disagrees.
As explained by the corresponding 101 rejection section above, the claim does recite mental processes that can be practically performed in the human mind and “mathematical relationship, formula, or calculation”. Applicant only made the conclusion statement saying the claim does not include the abstract idea of mental processes that can be practically performed in the human mind, or mathematical relationship, formula or calculation without providing detail argument or explanation on the specific claim limitation that examiner identified as abstract idea to explain why such identified mental processes are not practically performed in the human mind or such identified mathematical calculation should not be identified as mathematical calculation (Note: no matter the previous office action or this current office action, examiner did and does explain the claimed “multiply” step under its plain meaning is considered as mathematical calculation/operation).
First of all, the logic of Applicant’s arguments is not clear to one with ordinary skill in the art. Applicant stated that “[T]he claimed communication processor is structured to implemented a practical solution to the problem …” (emphasis added by examiner) and provided example of the mentioned problem as details of “it can be difficult to configure/compile a graph to perform a workload because not all of the consumer nodes will execute synchronously” (emphasis added by examiner), then Applicant continued to state that “[T]he claimed credit generator implements a practical solution to this problem of computing devices with multiple consumer nodes attempting to seamlessly perform a  workload” (emphasis added by examiner). It is not clear that which claimed component that Applicant argued about providing or implementing a practical solution, claimed communication processor, claimed credit generator or even the combination of both. Even if examiner followed Applicant’s argument, one with ordinary skill in the art still has problem to understand Applicant’s arguments since the claimed steps/actions performed by the claimed communication processor or claimed credit generator (even the combination of both) does not provide a practical solution to the problem of “it can be difficult to configure/compile a graph to perform a workload because not all of the consumer nodes will execute synchronously”. The step/action performed by the claimed credit generator is “generate a number of credits for a producing compute building block corresponding to configuration information”; such step/action/configuration for the claimed credit generator is related to the producing compute building block, it does nothing to the consumer nodes, let alone to solve the problem of “not all of the consumer nodes will execute synchronously”. For the claimed communication processor, the claimed steps/actions/configurations for such communication processor are sending the multiplied number of the one or more returned credits to the consumer nodes and thus to facilitate multi-consumer data streams between the producer node and the consumer nodes and cause the consumer nodes to read data available based on the multiplied number of the one or more returned credit. Such claimed steps/actions/configurations according to the specification, at most to provide data/information for each of the consumer nodes to allow the each of the consumer nodes has the access ability to read the data at the slots of buffer. Such steps/actions/configurations do not provide a practical solution to the problem of “writing a data stream for multiple different consumer nodes to consume”, the problem of “not all of the consumer nodes will execute synchronously” or the problem of “computing devices with multiple consumer nodes attempting to seamlessly perform a  workload” since the system at either one of the problems identified above would require achieve steps/actions/configurations of facilitate multi-co9nsumer data streams between the producing compute building blocks and the consuming compute building blocks and cause the consuming compute building blocks to execute instruction to read data available in the buffer based on consuming compute building blocks’ accessibilities, i.e., even if a system operates as same configuration as described by Claim 1 would still face the problem of “difficult to configure/compile a graph to perform a workload because not all of the consumer nodes will execute synchronously. Furthermore, even if examiner to consider and follow Applicant’s logic about the practical solution to solve the problem of “difficult to configure/compile a graph to perform a workload because not all of the consumer nodes will execute synchronously”, the current claim 1 does not positively include any steps/actions/configurations of the consumer nodes, let alone implementing the current claim 1 at a situation of solving the problem of “not all of the consumer nodes will execute synchronously”, i.e., the current claim 1 can even been implemented at a manner of all of the consumer nodes execute synchronously without any problem stated by Applicant. 
Therefore, Claims 1-25 are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196